UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-1448


In re:   TYRONE HURT,

                Plaintiff - Appellant,



                 On Petition for Writ of Mandamus.


Submitted:   July 21, 2009                 Decided:   August 14, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tyrone Hurt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tyrone Hurt petitions for a writ of mandamus, seeking

an   order    directing    the     U.S.    District     Court    for       the   Eastern

District     of   Virginia   “to    rule       or   discharge   on    several      civil

action complaints pending [sic].”                   He identified none of those

actions or complaints.           Mandamus is a drastic remedy to be used

only    in   extraordinary      circumstances.          Kerr    v.    United       States

Dist.   Court,     426   U.S.    394,     402   (1974).     Mandamus         relief   is

available only when the petitioner has a clear right to the

relief sought.       In re: First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).           A mandamus petitioner must show that

he has a clear right to the relief sought, that the respondent

has a clear duty to perform the particular act requested, and

that the plaintiff has no other adequate remedy.                     Id.

             We find that Hurt has not made the required showing.

Accordingly, while we grant leave to proceed in forma pauperis,

we deny the petition for a writ of mandamus.                    The motion to send

Hurt all final orders and opinions from this court is denied.

We   dispense     with   oral    argument       because   the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            PETITION DENIED



                                           2